DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: items 2212b and 2222b in figures 14-15 are not in the specification and they should be 2211b and 2221b as they indicate the coils of the stators. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 15 and 18 are objected to because of the following informalities:  
Claim 15, line 4, “the inner circumference” should say “an inner circumference”, since it is referring to a different stator than in claim 14
Claim 18, line 3, “the second body” should be “a second body” as 18 does not depend from claim 13
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has the limitation of “an output part”, but “an output part” was already claimed in claim 11. It is unclear whether it is a different output part or the same output part that is claimed in claim 11. For examination purposes, the examiner is interpreting “an output part” as “the output part” with support from claim 11. 
Claim 18 has the limitation of “the output part”, and “an output part” was claimed in both claims 11 and 12. As discussed above the examiner is interpreting “an output part” in claims 11 and 12 to be the same part which would resolve the issue with claim 18 as well. 
Claim 18 recites the limitation "the other surface of a first body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 depends from claim 16 and not from claim 13, so it does not have support for the “one surface” as claimed in claim 13 to make it clear what “the other surface” is. For examination purposes, the examiner is interpreting claim 16 to be dependent upon claim 13 to resolve the issue of antecedent basis and add clarity for claim 18 and not cause an antecedent basis issue for claim 19. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dan (CN-106183765-A).

Regarding claim 11, Dan teaches a vehicle drive device (electric drive system as seen in figure 1 for an electric vehicle) with a variable transmission (magnetic gear 100 with second electric machine 300, fig.1), the vehicle drive device comprising: a first driving module (first electric machine 200, fig.1) that provides a driving force; a second driving module (magnetic gear 100 with second electric machine 300, fig.1) that controls a transmission ratio; a transmission part (magnetic gear 100 with second electric machine 300, fig.1) comprising a first rotor (outer rotor 103, figs.1 and 3), a second rotor (magnetic adjusting ring 102, figs.1 and 3), and a third rotor (inner rotor 101, figs.1 and 3) provided inside the second driving module; and an output part (drive axle 401, fig.1) connected to one of the first rotor, the second rotor, and the third rotor (drive axle 401 is connected to magnetic adjustable ring 102, fig.1, 2nd from last paragraph on page 3 of translated copy), wherein the first driving module is connected to another one of the first rotor, the second rotor, and the third rotor that is not connected to the output part (the first electric machine 200 is connected to transmission shaft 601 which couples to inner rotor 101, fig.1, last paragraph on page 3 of translated copy), and wherein the second driving module is connected to yet another one of the first rotor, the second rotor, and the third rotor that is connected to neither the output part nor the first driving module (stator 301 is magnetically connected to the outer rotor 103, figs.1 and 3, 2nd paragraph under the equations on page 4 and 1st paragraph on page 4).

Regarding claim 20, Dan teaches wherein the vehicle drive device operates: in a first mode in which both of the first driving module and the second driving module are driven (the first motor 200 and second motor 300 are driven simultaneously to drive the vehicle acceleration, figs.1 and 4, 2nd paragraph under the equations on page 4); or in a second mode in which one of the first driving module or the second driving module is driven and the other is fixed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dan (CN-106183765-A) in view of Yukishima (US-20130292994-A1).

Regarding claim 12 as best understood based on the 35 U.S.C 112(b) issue discussed above, Dan teaches the vehicle drive device of claim 11 and further comprising: a shaft part (transmission shaft 601, fig.1) that receives rotation of the first driving module and forms a rotation axis of the second driving module (transmission shaft 601 is coupled to the rotor 202 of the first motor 200 and rotates the inner rotor 101 of the second driving module, fig.1, last paragraph on page 3); and an output part that receives the rotation and outputs a rotational force changed in speed by the transmission part (drive axle 410 is the output part and the magnetic gear in combination with the second motor 300 changes the speed by changing torque, fig.1, 1st paragraph on page 4 after equations).
	Dan fails to teach a housing in which the first driving module and the second driving module are accommodated. However, Yukishima teaches a housing (housing members 22a-d, figs.1-2) in which the first driving module and the second driving module are accommodated (housing members 22a-d accommodate the motor section A and speed reducer section B, figs.1-2, paragraph [0043]). 
Dan and Yukishima are both considered to be analogous to the claimed invention because they are in the same field of electric motors for vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dan with the teachings of Yukishima and have a housing that covers the drive parts of Dan as taught by Yukishima. Doing so would help protect the moving parts of the motors from outside debris, allowing the motors to run more efficiently and last longer. 

Regarding claim 13, Dan in combination with Yukishima, Yukishima teaches wherein the housing comprises: a first body part (housing 22a and inboard-side end member 22c, fig.2) comprising a first body (housing 22a, fig.2) having one surface open in a first direction (housing 22a has opening on the right side as seen in figure 2 which is covered by the member 22c, fig.2) and a first cover configured to cover the first body (inboard-side end member 22c, fig.2); and a second body part (housing 22b and outboard-side end member 22d, fig.2) comprising a second body (housing 22b, fig.2) located on the other surface of the first body (housing 22b is located on the other surface with respect to the inboard-side end member 22c, fig.2) and opened in a second direction opposite to the first direction (housing 22b has an opening on the left side as seen in figure 2, figs.1-2) and a second cover (outboard-side end member 22d, fig.2).

Regarding claim 14, Dan in combination with Yukishima, Dan teaches wherein the first driving module comprises: a first stator (first stator 201, fig.1) comprising a first stator core (stator core is the item with notches that holds the windings 204 as seen in the attached figure below, fig.2) fixed to the first body and a plurality of first coils (windings 204, fig.2) placed along an inner circumference of the first stator core (windings 204 are placed on an inner circumference of the stator core as seen in the attached figure below, fig.2); and an input rotor (rotor 202, figs.1-2) seated inside the first stator, coupled to the first stator to rotate around the shaft part (rotor 202 rotates around the transmission shaft 601, fig.1), wherein a first magnet (permanent magnets 203 are mounted in the rotor 202, figs.1-2) corresponding to the first coil is mounted in the input rotor.


    PNG
    media_image1.png
    373
    487
    media_image1.png
    Greyscale


Regarding claim 15, Dan in combination with Yukishima, Dan teaches wherein the second driving module comprises: a second stator (second stator 301, fig.1) comprising a second stator core (stator core of second stator 301 is the item with notches to hold the windings 302, fig.3, similar to figure above) fixed to the second body and a plurality of second coils (windings 302, fig.3) placed along the inner circumference of the second stator core (windings 302 are on the inner circumference of the second stator core as seen in figure 3); and the first rotor seated inside the second stator (outer rotor 103 is inside the second stator 301, fig.3), coupled to the second stator to rotate around the shaft part (stator 301 is magnetically connected to the outer rotor 103 to rotate around the transmission shaft 601, figs.1 and 3, 2nd paragraph under the equations on page 4 and 1st paragraph on page 4), wherein a second magnet (permanent magnet 106, figs.1 and 3) corresponding to the second coil is mounted in the first rotor.
 
Regarding claim 16, Dan in combination with Yukishima, Dan teaches wherein the transmission part comprises: the third rotor inserted into and coupled to the shaft part (inner rotor 101 is coupled to the transmission shaft 601, fig.1, last paragraph on page 3), configured to rotate along with the rotation of the shaft part (inner rotor 101 rotates with the transmission shaft 601, fig.1, last paragraph on page 3), wherein a third magnet (permanent magnet 104, figs.1 and 3) is mounted in the third rotor; a fourth magnet provided along an inner surface of the first rotor (permanent magnet 105, figs.1 and 3); and the second rotor having a harmonic modulator (magnet adjusting ring 102 is a harmonic modulator as seen in figure 3 with pole pieces and body, and it can interact and realize stable torque transmission making it have a harmonic modulator, figs.1 and 3, last paragraph on page 3, see attached figure below) of a magnetic body rotating at a rate that changes depending on magnetic flux transferred between the first rotor and the third rotor (the speed of the magnetic adjusting ring 102 depends on the current and magnetic flux between the first rotor 103 and the third rotor 101 which are controlled by the controllers 501 and 502, equations in paragraphs [0032-0034], the three paragraphs after the equations on page 4).


    PNG
    media_image2.png
    500
    561
    media_image2.png
    Greyscale

Regarding claim 17, Dan in combination with Yukishima, Dan teaches further comprising a control unit (controllers 501 and 502, fig.1, 2nd paragraph under equations on page 4) comprising a first inverter for controlling the first driving module (first controller 501, fig.1, 2nd paragraph under equations on page 4 and first 2 lines on page 4) and a second inverter for controlling the second driving module (second controller 502, fig.1, 2nd paragraph under equations on page 4 and first paragraph on page 4).

Regarding claim 18 as best understood based on the 35 U.S.C 112(b) issue discussed above, Dan in combination with Yukishima, Yukishima teaches wherein a first hole (hole on the left side of the housing 22a to receive the shaft 25, fig.2) is formed in the other surface of a first body (housing 22a, fig.2), wherein a second hole (housing 22b has a hole on the right side for the shaft 25, fig.2) connected to the first hole is formed in one surface of the second body, and wherein a second exposure hole (outboard-end member 22d has hole for output shaft 28, fig.2) through which the output part is exposed is formed in a second cover (outboard-end member 22d, fig.2).

Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 has the limitation of “a third bearing is provided between the second rotor and the harmonic modulator of the magnetic body and between the second rotor and the second body” on top of the other limitations. Dan teaches the three rotors but fails to teach bearings. However, Yukishima teaches bearings attached to the rotors as seen in figure 1. Also, Sun Sang Kyu (KR-20180081858-A) teaches multiple rotors having bearings to help them rotate. It would not have been obvious to have a bearing between the second rotor and the harmonic modulator, since both Sun and Yukishima teaches the bearings between the rotor and the rotating shaft. For the above reason, claim 19 has allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunji (US-20130217529-A1) teaches hub bearing, speed reducer, and in-wheel motor. Wang (US-11358468-B2) teaches Two-speed Transmission System Integrated with Inner Rotor Hub Motor and Electric Vehicle Using Same. Ito (US-20190190349-A1) teaches rotary electric machine. Takemoto (US-20190084407-A1) teaches drive device with housing. Yamamoto (US-10625594-B2) teaches electric vehicle drive devices. Matsunaga (US-11268585-B2) teaches driving apparatus with stator and rotors. Frohlich (US-20200244138-A1) teaches transmission with integrated electric machine. Wu (US-20180015823-A1) teaches electric wheel, remote controller, and vehicle comprising electric wheel with plurality of rotors. Tesar (US-20170368931-A1) teaches electric wheel multi-speed hub drive wheels. Friedmann (US-20150028658-A1) teaches actuating device for a torque transmission device. Pitts (US-4014224-A) teaches speed differential planetary gear train. Trofimov (US-2227801-A) teaches power transmission unit. Sun (KR-20180081858-A) teaches Motor and Alternator in Wheel System for Motor Vehicles. Chen (CN-107215196-A) teaches A Hybrid Power System and Driving Method Thereof. Fujiyoshi (JP-2014218197-A) teaches hybrid vehicle controller.Takeuchi (JP-2012165577-A) teaches relative driving system. Mobile object, and robot. Furuuchi (WO-2016080493-A1) teaches drive device and ventilation member. Suzuki (CN-103328247-A) teaches in-wheel motor drive device. Huang (CN-110385979-A) teaches A Drive Motor Assembly for Electric Vehicle. Ge (CN-109398069-A) teaches An Integrated Outer Rotor Integrated Electric Wheel Structure and Assembling Method. Ishizuka (EP-2632031-A2) teaches power transmission device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618